DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (Pub. No.: US 2017/0005093 A1), hereafter as Zhang.
Regarding claim 1, Zhang discloses a semiconductor device in Fig. 1A, comprising: a semiconductor substrate (portion of substrate 110) (see [0026]); a gate structure (layers 150 and 180), a source region (source 120) and a drain region (drain 

    PNG
    media_image1.png
    509
    812
    media_image1.png
    Greyscale

140) formed on the substrate, and a channel region (portion of substrate 110 under gate electrode 150) formed between the source and the drain regions (see [0027-0032]); wherein the source region and the drain region are formed on two sides of the gate structure, and are both heavily doped with ions of a first conductivity type, wherein the channel region comprises a dopant of a second conductivity type (see [0028-0029]); wherein the gate structure comprises, a gate dielectric layer (gate dielectric 180), a metal gate (fill gate material 150.3) (see [0036-0037), a work function layer (combination of first gate material 150.1 and second gate material 150.2) disposed between the gate dielectric layer and the metal gate (see [0034]); wherein the work function layer comprises a first work function layer (first gate material 150.1) and a second work function layer (second gate material 150.2) laterally connected to the first work function layer (see [0034-0035]); wherein the first work function layer is configured 
Regarding claim 2, Zhang discloses he semiconductor device according to claim 1, wherein the semiconductor substrate is a silicon substrate (see [0024]).
Regarding claim 3, Zhang discloses he semiconductor device according to claim 1, but fails to disclose wherein the semiconductor device is a FinFET (see [0026]). 
Regarding claim 9, Zhang discloses he semiconductor device according to claim 1, wherein the gate dielectric layer is characterized with a high dielectric constant (gate dielectric 180 comprising hafnium oxide and silicon oxide) (see [0033]).
 Regarding claim 16, Zhang discloses he semiconductor device according to claim 1, wherein the semiconductor device is a N-type device, the first conductivity type is N-type, and the second conductivity type is P-type (see [0021]); wherein the first work function layer comprises a TiAl layer (see [0037]), and the second work function layer comprises a TiN layer (see [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Pub. No.: US 2017/0005093 A1), hereafter as Zhang, as applied to claim 1 above, and further in view of Basker et al. (Pub. No.: US 2017/0162694 A1), hereafter as Basker.
Regarding claim 4, Zhang discloses the semiconductor device according to claim 1, disclose wherein the channel region is formed at a fin, wherein the fin comprises a semiconductor material (see Fig. 1A and [0026]), but fails to disclose wherein the fin further comprise a nano-strip or nano-sheet structure.
Basker discloses a semiconductor device comprising a channel region (channel 142) is formed at a fin (Fig. 1 and 7 and [0015], [0023]), wherein the fin comprises a semiconductor material and wherein the fin further comprise a nanostrip or nano-sheet structure (nano-wire or nano-sheet) (see [0015]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhang to have nanostrip or nano-sheet structure of Fin as same as the semiconductor device of Basker because Basker discloses there is many alternative structure for forming FinFET devices and having the nano-wire structure would create better control in having faster switching times and higher current density. 
Regarding claim 5, the combination of Zhang and Basker discloses the semiconductor device according to claim 4, wherein the source region and the drain region are formed in the fin (see Zhang, Fig. 1A and Basker, Figs. 1, 7).
Regarding claim 6, the combination of Zhang and Basker discloses the semiconductor device according to claim 4, wherein the fin is arranged in parallel and electrically isolated from a fin of a neighboring semiconductor device (see Fig. 1 of Basker).
Regarding claim 7, the combination of Zhang and Basker discloses the semiconductor device according to claim 5, Zhang fails to disclose wherein an embedded epitaxial layer is formed in the source region or drain region. However, Basker discloses wherein an embedded epitaxial layer (source 154 or drain 156) is formed in the source region or drain region (see [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Zhang to have an epitaxial layer is formed in the source or drain regions as same as the semiconductor device of Basker because having the epitaxial layer formed in the source or drain region would reduce material defect and improve crystal quality of source and drain and would improve the function of the FinFET.
 Regarding claim 8, the combination of Zhang and Basker discloses the semiconductor device according to claim 7, wherein a material of the embedded epitaxial layer comprises silicon germanium (see Basker and [0023]). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Pub. No.: US 2017/0005093 A1), hereafter as Zhang, as applied to claim 9 above, and further in view of Cheng et al. (Pub. No.: US 2020/0135879 A1), hereafter as Cheng.
Regarding claim 10, Zhang discloses the semiconductor device according to claim 9, but fails to disclose wherein the gate dielectric layer further comprises an interface layer located between the high dielectric constant layer and the channel region.
Cheng discloses a semiconductor device in Fig. 14 comprising a gate structure comprising a gate dielectric (layers 302, 310 and 314/312), a metal gate (metal fill layer 324), a work function layer (layers 320 and 322), wherein the gate dielectric layer comprises a high electric constant layer (high-k layer 310) and interface layer (interfacial layer 302) located between the high dielectric constant layer and a channel region (region of substrate under the gate structure), and wherein the gate dielectric layer comprises and a first barrier layer (barrier layer 314) located between the high dielectric constant layer and the work function layer (see [0026] and [0031-0037]).
Incorporating interface layer (interfacial layer 302) and first barrier layer (barrier layer 314) of Cheng into the gate structure of Zhang for disclosing all limitation of claim 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interface layer and the first barrier layer of Cheng into the semiconductor device of Zhang because having the interface layer and the first barrier layer would reduce the charge trapping at the interface layer and prevent the migration of metal traveling from gate metal into the high-k layer. 
Regarding claim 11, the combination of Zhang and Cheng discloses the semiconductor device according to claim 10, wherein the gate dielectric layer further comprises a first barrier layer (barrier layer 314) located between the high dielectric constant layer and the work function layer (see Cheng, Fig. 14 and [0034]).
Regarding claim 12, the combination of Zhang and Cheng discloses the semiconductor device according to claim 11, wherein a material of the first barrier layer comprises a metal nitride (tantalum nitride) (see Cheng and [0034]).
Regarding claim 13, the combination of Zhang and Cheng discloses the semiconductor device according to claim 12, wherein the metal nitride constituting the first barrier layer comprises titanium nitride or tantalum nitride (tantalum nitride) (see Cheng and [0034]).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Pub. No.: US 2017/0005093 A1), hereafter as Zhang, as applied to claim 9 above, and further in view of ZHOU (Pub. No.: US 2017/0365602 A1), hereafter as Zhou.
Regarding claim 14, Zhang discloses the semiconductor device according to claim 1, disclose wherein the semiconductor device is a P-type device, the first conductivity type is P-type, and the second conductivity type is N-type (see [0021]); but fails to disclose wherein the first work function layer comprises a TiN layer, and the second work function layer comprises a TiAl layer.
Zhou discloses a semiconductor device is either N-type device or P-type device and when the semiconductor device is P-type device (see [0066-0067]), the first work function layer comprises a TiN layer and a second work function layer comprises TiAl (see [0075-0078]). 
Modifying the first work function layer of Zhang to comprise TiN layer and the second work function layer of Zhang to comprise TiAl as same as the semiconductor device of Zhou. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 18, the combination of Zhang and Zhou discloses the semiconductor device according to claim 14, wherein a material of the metal gate is tungsten (see Zhang and [0037]).
 
      Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the second work function layer further comprises TiN as recited in claim 15; and wherein the second work function layer further comprises a TiAl layer in direct contact on said TiN layer as recited in claim 17. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818